DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In line 4 of the first paragraph of the “Summary” section on page 8, “DFTSS-OFDM” should be corrected to “DFTS-OFDM”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-16, 31-42, and 44-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0396730 to Kim et al.



1:
Kim discloses a wireless device configured for waveform selection, the wireless device comprising: 
a receiver configured to receive a first indication of a first selected waveform from a network node (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that the network (base station) transmits information indicating a waveform to use for uplink communication); and 
a transmitter configured to transmit using the first selected waveform (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that a terminal transmits on the uplink using the indicated waveform).

Regarding claim 16:
Kim discloses a method in a wireless device for waveform selection, the method comprising: 
receiving a first indication of a first selected waveform from a network node (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that the network (base station) transmits information indicating a waveform to use for uplink communication); and 
transmitting using the first selected waveform (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that a terminal transmits on the uplink using the indicated waveform).



31:
Kim discloses a network node configured for waveform selection, the network node comprising: 
a waveform selector configured to select at least a first selected waveform for a wireless device to use for transmissions (disclosed throughout; see paragraph 0007, for example, which discloses that the base station (network node) selects a waveform to be used by a terminal on the uplink and then transmits an indication of this waveform); and 
a transmitter configured to transmit a first indication of the first selected waveform to inform the wireless device of the selected first selected waveform (disclosed throughout; see paragraph 0007, for example, which discloses that the base station (network node) selects a waveform to be used by a terminal on the uplink and then transmits an indication of this waveform).

Regarding claim 47:
Kim discloses a method in a network node for waveform selection, the method comprising:
selecting at least a first waveform by for a wireless device to use for transmissions (disclosed throughout; see paragraph 0007, for example, which discloses that the base station (network node) selects a waveform to be used by a terminal on the uplink and then transmits an indication of this waveform); and
transmitting a first indication of the first selected waveform to inform the wireless device of the first selected waveform (disclosed throughout; see paragraph 0007, for example, 

Regarding claims 2 and 32:
Kim discloses the limitation that the first selected waveform is selected from a plurality of possible waveforms (disclosed throughout; see paragraph 0071, for example, which discloses that the waveform is selected from a plurality of possible waveforms (OFDM and/or DFT-S-OFDM)).


Regarding claims 3 and 33:
Kim discloses the limitation that the receiver further receives a second indication of a second selected waveform, different from the first selected waveform, from the network node, the second selected waveform to be transmitted by the wireless device to the network node (see paragraph 0087, for example, which indicates that the waveform to be used by each of the PUCCH and PUSCH can be configured independently; that is, the waveform used by the PUCCH can be configured to be different from the waveform used by the PUSCH).  

Regarding claims 4 and 34:
Kim discloses the limitation that the first selected waveform is one of an orthogonal frequency division multiplex, OFDM, waveform, a discrete Fourier transform spread-OFDM, DFTS-OFDM waveform and a single carrier modulation waveform (disclosed throughout; see 

Regarding claims 5 and 35:
Kim discloses the limitation that the second selected waveform is one of an orthogonal frequency division multiplex, OFDM, waveform, a discrete Fourier transform spread-OFDM, DFTS-OFDM waveform and a single carrier modulation waveform (disclosed throughout; see paragraph 0071, for example, which discloses that the waveform is selected from a plurality of possible waveforms (OFDM and/or DFT-S-OFDM)).


Regarding claims 6 and 37:
Kim discloses the limitation that the second indication of the second selected waveform is received on a downlink control channel and the second selected waveform is transmitted on an uplink shared channel (disclosed throughout; see paragraph 0104, for example, which indicates that the second indication of a waveform may be transmitted using a downlink control channel (such as the PDCCH) and the second selected waveform is transmitted on an uplink shared channel (such as the PUSCH)).

Regarding claims 7 and 38:
Kim discloses the limitation that the first indication of the first selected waveform is received on a downlink control channel and the first selected waveform is transmitted on an uplink shared channel (disclosed throughout; see paragraph 0087, for example, which discloses 

Regarding claims 8 and 39:
Kim discloses the limitation that the first indication of the first selected waveform indicates a modulation and coding scheme for the first selected waveform (see paragraph 0092-00093, for example, which indicates that the indication of waveforms to be used can be sent in conjunction with MCS information).

Regarding claims 9 and 40:
Kim discloses the limitation that selecting the first selected waveform includes choosing an index and a modulation and coding scheme, MCS, from a table (see paragraphs 0092-0093 and Table 1, for example; in one example, the selected waveform is determined by the MCS index; that is, as explained, one waveform can be used for MCS indices 0-6 and another waveform is used for MCS indices greater than 6).

Regarding claims 10 and 41:
Kim discloses the limitation that the first indication of the first selected waveform indicates a resource allocation for the first selected waveform (see paragraph 0094, for example, which indicates that the waveform indication is determined based on resource allocation information).

Regarding claims 11 and 42:
Kim discloses the limitation that waveform selection is based on resource allocation of data (see paragraph 0094, for example, which indicates that the waveform indication is determined based on resource allocation information).

Regarding claims 13 and 44:
Kim discloses the limitation that selecting the waveform includes choosing an index and a resource allocation from a table (see paragraphs 0092-0094, for example, which indicate that the waveform can be indicated based on resource allocation related to the MCS, which is indicated via an index; thus, selecting the waveform involves both choosing an index and resource allocation information from a table (such as Table 1; the resource allocation includes at least the TBS index)).

Regarding claims 14 and 45:
Kim discloses the limitation that the first indication of the first selected waveform indicates a transport block size, TBS, for the first selected waveform (see paragraphs 0092-0093 and Table 1, for example; the first indication includes the MCS index, which in turn indicates the TBS as shows in Table 1).

Regarding claims 15 and 46:
Kim discloses the limitation that the first selected waveform is selected together with TBS so that if the TBS is smaller than a threshold, the first selected waveform is discrete Fourier transform orthogonal frequency division multiplex, DFTS-OFDM, and is OFDM otherwise (see Table 1 and paragraph 0094, for example; the size of the allocated resources (TBS) in terms of number of resources indicates the waveform to be used; in this case, DFT-S-OFDM is used if the size of the resources is “less than a specific number” and OFDM if it is “greater than a specific number”).

Regarding claim 36:
Kim discloses the limitation that the transmitter is further configured to transmit a second indication of the second selected waveform to inform the wireless device of the second selected waveform (disclosed throughout; see paragraph 0104, for example, which indicates that the second indication of a waveform is transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 12 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0396730 to Kim et al in view of U.S. Patent Application Publication 2008/0225693 to Zhang et al.

Regarding claims 12 and 43:
Kim discloses the limitations of parent claims 9 and 42 as indicated above.  Kim does not explicitly disclose the limitations of claims 12 and 43 that when consecutive resources are integer multiples of 2, 3 and 5, then a selected waveform is discrete Fourier transform orthogonal frequency division multiplex, DFTS-OFDM, and is OFDM otherwise.  However, Zhang teaches that applying DFT precoding for large prim number factors causes very high transmitter implementation complexity and that it is therefore preferable to limit DFT precoding to sizes that are integer multiples of 2, 3, and 5 in paragraph 0006.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to limit the use of DFTS-OFDM to cases where consecutive resources are integer multiples of 2, 3, and 5.  The rationale for doing so would have been to reduce the implementation complexity and thus the cost of the devices implementing the communication as taught by Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0252954 to Kim et al discloses an uplink transmission method including determining the waveform to be used.  
U.S. Patent Application Publication 2019/0335537 to Moroga et al discloses a method for transmitting DCI to indicate the uplink transmission scheme. 
U.S. Patent Application Publication 2018/0049173 to Chen et al discloses a method of resource allocation for an uplink control channel.
U.S. Patent Application Publication 2018/0035423 to Wang et al discloses a method for dynamic switching of waveforms for an uplink channel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 25, 2021